DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-26 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 12/04, 2019, 07/16/2020, 09/23/2020, 01/07/2021 and 04/12/2021 is being considered by the examiner.
4.	 Figure 4 of the application is directed to the claimed invention.

    PNG
    media_image1.png
    336
    495
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    343
    703
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-3, 4, 11-13, 14-16, 17 and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by UEMURA et al. (US 2016/0029387 A1).
Regarding claims 1, 11, 14 and 24, UEMURA et al. discloses a terminal device and a method for uplink transmission, comprising:
receiving, by a terminal device, a plurality of Scheduling Request (SR) configuration information of a network device, wherein each SR configuration information comprises a maximum number of transmission of a corresponding SR ; and
processing, by the terminal device, Physical Uplink Control Channel (PUCCH) resources corresponding to the plurality of SR configuration information according to the plurality of SR configuration information.

    PNG
    media_image3.png
    331
    602
    media_image3.png
    Greyscale

([0015]: “the maximum number of times of transmission of the uplink control channel is configured to each of the first cell group and the second cell group individually, and the uplink control channel configuration information of the second cell group is released in a case where the number of times of transmission of the uplink control channel for the cell of the second cell group reaches the maximum number of times of transmission.”)
([0136]: “As the processing at a time of maximum SR-PUCCH transmission at step S1002, the apparatus 1 performs any of processing of (1) releasing the uplink control channel configuration information of the second cell and (2) releasing only related to the SR-PUCCH of the second cell among the uplink control channel configuration information.”)

Regarding claims 2, 12, 15 and 25, UEMURA discloses the method according to claim 1, wherein the plurality of SR configuration information comprises first SR configuration information, the first SR configuration information corresponds to a first SR, and the processing, by the terminal device, the Physical Uplink Control Channel (PUCCH) resources corresponding to the plurality of SR configuration information according to the plurality of SR configuration information comprises:
when a number of transmission of the first SR reaches the maximum number of transmissions of the first SR, releasing, by the terminal device, a PUCCH resource corresponding to the first SR configuration information.
 ([0015]: “the maximum number of times of transmission of the uplink control channel is configured to each of the first cell group and the second cell group individually, and the uplink control channel configuration information of the second cell group is released in a case where the number of times of transmission of the uplink control channel for the cell of the second cell group reaches the maximum number of times of transmission.”)

Regarding claims 4, 17 and 25, UEMURA discloses the method according to claim 1, wherein the plurality of SR configuration information comprises second SR configuration information, the second SR configuration information corresponds to a second SR, and the processing, by the terminal device, the Physical Uplink Control Channel (PUCCH) resources corresponding to the plurality of SR configuration information according to the plurality of SR configuration information comprises:
when a number of transmissions of the second SR reaches the maximum number of transmission of the second SR, releasing, by the terminal device, the PUCCH resource corresponding to each SR configuration information.
([0136]: “As the processing at a time of maximum SR-PUCCH transmission at step S1002, the apparatus 1 performs any of processing of (1) releasing the uplink control channel configuration information of the second cell and (2) releasing only related to the SR-PUCCH of the second cell among the uplink control channel configuration information.”)

7.	Claim(s) 1-2, 4, 11-12, 14-15, 17 and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 2017/0064732 A1).

receiving, by a terminal device, a plurality of Scheduling Request (SR) configuration information of a network device, wherein each SR configuration information comprises a maximum number of transmission of a corresponding SR ([0032]: “the UE is configured by a BS to communicate with a first cell and a second cell (e.g., of the network in FIG. 1).  The second cell may be a SCell, but is not limited herein.  Further, the UE is configured by the BS a first SR period for a first SR transmission on the first cell and a second SR period for a second SR transmission on the second cell, wherein the second SR period is smaller than the first SR period.”); and
processing, by the terminal device, Physical Uplink Control Channel (PUCCH) resources corresponding to the plurality of SR configuration information according to the plurality of SR configuration information. (“the RRC message comprises a configuration information element for configuring the communication device to release a physical uplink (UL) control channel (PUCCH) of the second cell.” See Wu’s claim 4).

Regarding claims 2, 12, 15 and 25, Wu discloses the method according to claim 1, wherein the plurality of SR configuration information comprises first SR configuration information, the first SR configuration information corresponds to a first SR, and the processing, by the terminal device, the Physical Uplink Control Channel (PUCCH) 
when a number of transmission of the first SR reaches the maximum number of transmissions of the first SR, releasing, by the terminal device, a PUCCH resource corresponding to the first SR configuration information.
([0011]: “receiving a radio resource control (RRC) message and releasing the second SR transmission in response to the RRC message; and stopping the SR prohibit timer or determining the SR prohibit timer as expired in response to the release of the second SR transmission.”)

Regarding claims 4, 17 and 25, UEMURA discloses the method according to claim 1, wherein the plurality of SR configuration information comprises second SR configuration information, the second SR configuration information corresponds to a second SR, and the processing, by the terminal device, the Physical Uplink Control Channel (PUCCH) resources corresponding to the plurality of SR configuration information according to the plurality of SR configuration information comprises:
when a number of transmissions of the second SR reaches the maximum number of transmission of the second SR, releasing, by the terminal device, the PUCCH resource corresponding to each SR configuration information.
([0136]: “As the processing at a time of maximum SR-PUCCH transmission at step S1002, the apparatus 1 performs any of processing of (1) releasing the uplink control channel configuration information of the second cell and (2) releasing only related to the SR-PUCCH of the second cell among the uplink control channel configuration information.”)

8.	Claim(s) 1-5, 11-15 and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dinan (US 2016/0270114 A1).
Regarding claims 1, 11, 14 and 24, Dinan discloses a terminal device and a method for uplink transmission, comprising:
receiving, by a terminal device, a plurality of Scheduling Request (SR) configuration information of a network device, wherein each SR configuration information comprises a maximum number of transmission of a corresponding SR; and
processing, by the terminal device, Physical Uplink Control Channel (PUCCH) resources corresponding to the plurality of SR configuration information according to the plurality of SR configuration information. 
Dinan discloses ([0159]: “a UE may receive at least one RRC message comprising configuration parameters of one or more cells, the RRC message may comprise configuration parameters of scheduling request resources and processes.  At least one RRC message may comprise a first SR maximum transmission information element (IE) for the PCell and a second SR maximum transmission information element for the PUCCH SCell.”)
(If the SR maximum number of transmission is reached and the SR timer is expired and the SR process is pending, then the wireless device may cancel the pending SR process.  The SR maximum number of transmissions may be determine by the first SR maximum transmission IE or the second SR maximum transmission IE (both have the same value).
([0172]: “UE may notify RRC to release PUCCH/SRS for serving cells; UE may clear any configured downlink assignments and uplink grants; and/or UE may initiate a Random Access procedure on the SCell and cancel pending SRs.

    PNG
    media_image4.png
    507
    536
    media_image4.png
    Greyscale

Regarding claims 2, 4, 12, 15, 17 and 25, Dinan discloses the method according to claim 1, wherein the plurality of SR configuration information comprises first SR configuration information, the first SR configuration information corresponds to a first SR, and the processing, by the terminal device, the Physical Uplink Control Channel (PUCCH) resources corresponding to the plurality of SR configuration information according to the plurality of SR configuration information comprises:
when a number of transmission of the first SR reaches the maximum number of transmissions of the first SR, releasing, by the terminal device, a PUCCH resource corresponding to the first SR configuration information.
([0167]: “The wireless device may start the SR timer with an initial value determined employing at least the SR prohibit timer IE regardless of which PUCCH cell group in the plurality of PUCCH cell groups is employed for transmission of the SR.  If the SR maximum number of transmissions is reached and the SR timer is expired and the SR process is pending, then the wireless device may cancel the pending SR process.”)

Regarding claims 3, 5, 13, 16, 18 and 26, Dinan discloses clearing downlink allocation information and uplink authorization information delivered by the network device, and cancelling sending each SR to be sent, by the terminal device; and initiating a random access procedure and reconfiguring each of the SR configuration information, by the terminal device.
Dinan discloses (“If the SR maximum number of transmission is reached and the SR timer is expired and the SR process is pending, then the wireless device may cancel the pending SR process.  The SR maximum number of transmissions may be determine by the first SR maximum transmission IE or the second SR maximum transmission IE (both have the same value).
([0172]: “UE may notify RRC to release PUCCH/SRS for serving cells; UE may clear any configured downlink assignments and uplink grants; and/or UE may initiate a Random Access procedure on the SpCell and cancel pending SRs.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3, 5, 13, 16, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over UEMURA et al. (US 2016/0029387 A1) in view of Dinan (US 2016/0270114 A1).
Regarding claims 3, 5, 18, 13, 16 and 26, UEMURA et al. discloses the method according to claim 2, further comprising:
initiating a random access procedure and requesting to acquire the PUCCH resource corresponding to the first SR configuration information, by the terminal device.
([0065]: “the base station apparatus is able to request the terminal apparatus to start random access procedure by using the physical downlink control channel.”)

    PNG
    media_image5.png
    543
    557
    media_image5.png
    Greyscale


Dinan, in the same field of invention, discloses (“If the SR maximum number of transmission is reached and the SR timer is expired and the SR process is pending, then the wireless device may cancel the pending SR process.  The SR maximum number of transmissions may be determine by the first SR maximum transmission IE or the second SR maximum transmission IE (both have the same value).
([0172]: “UE may notify RRC to release PUCCH/SRS for serving cells; UE may clear any configured downlink assignments and uplink grants; and/or UE may initiate a Random Access procedure on the SpCell and cancel pending SRs.

    PNG
    media_image4.png
    507
    536
    media_image4.png
    Greyscale

Therefore, it would have been obvious to those having ordinary skill in the art before the claimed invention was made to combine Dinan with UEMURA et al. so to cancel a SR process in a case SR counter has reached maximum.
Allowable Subject Matter
11.	Claims 6-10, 19-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure.
	Ostergaard et al. (US 9,215,729 B2) discloses a method and apparatus for requesting scheduling of resources to be used of uplink communication data in a communications system.

    PNG
    media_image6.png
    828
    587
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    762
    687
    media_image7.png
    Greyscale

Tseng (US 2010/0080184 A1) discloses method and apparatus for improving interaction between scheduling request procedure and random access procedure.

    PNG
    media_image8.png
    674
    433
    media_image8.png
    Greyscale

When the number of D_SR transmissions reaches to the pre-defined parameter DSR_TRANS_MAX, it indicates uplink transmission of the UE may have some problem, such as the PUCCH resources become invalid or the UE loses synchronization on uplink timing, and thus the D-SR messages sent by the UE cannot be successfully received by the network.  In this case, the UE shall stop the D-SR transmission, release all configured PUCCH resources, and trigger a Random Access Procedure to transmit the SR message instead.”  

Yamada et al. (US 2012/0294269 A1) discloses (“In the case where there is no resource of an UL-SCH that can be used for transmission during this TTI, mobile station device 200 has a valid PUCCH resource for the set SR in this TTI, sr-Prohibit Timer is not running (not counting), and SR-COUNTER is lower than a predetermined transmission maximum value, the MAC layer in mobile station device 200 increments SR_COUNTER by “1”, instructs a physical layer to signal an SR through PUCCH, and starts sr-Prohibit-Timer.  The physical layer in mobile station device 200 responds to transmit an SR through PUCCH.  In the case where there is no resource of an UL-SCH that can be used for transmission during this TTI, mobile station device 200 has a valid PUCCH resource for the set SR in this TTI, sr-Prohibit-Timer is not counting, and SR_COUNTER is greater than or equal to a predetermined transmission maximum value, the MAC layer in mobile station device 200 notifies the RRC layer of releasing PUCCH.  The RRC layer releases PUCCH accordingly.  The MAC layer in mobile station device 200 initiates the random access procedure, and cancels all pending SRs.”)
Tamura et al. (US 2014/0161086 A1) discloses system and method for requesting uplink resource.

    PNG
    media_image9.png
    230
    453
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    459
    845
    media_image10.png
    Greyscale

Yamada (US 2013/0028198 A1) discloses “the UE determines a primary cell (PCell) with a corresponding PCell time alignment timer.  The UE also determines a second cell (SCell) with a corresponding SCell time alignment timer.  The UE further determines whether the PCell time alignment timer is expired.  The UE additionally sets the SCell time alignment timer as expired if the PCell timer alignment timer is expired.

    PNG
    media_image11.png
    550
    879
    media_image11.png
    Greyscale

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/     Primary Examiner, Art Unit 2412